Exhibit 10.1
 
AMENDMENT No.2 TO
THE CREDIT SUPPORT FEE AGREEMENT




This Amendment No. 2 to the Credit Support Fee Agreement is made by and between
TOYOTA FINANCIAL SERVICES CORPORATION, a Japanese corporation (“TFS”) and TOYOTA
MOTOR CREDIT CORPORATION, a U.S. corporation (“TMCC”).


WITNESSETH:


Whereas, TFS and TMCC have entered into the Credit Support Fee Agreement dated
as of  March 30, 2001, as amended on June 17, 2005 (the “CSF Agreement”) in
respect of the Credit Support Agreement dated October 1, 2000 made by and
between TFS and TMCC;


NOW, THEREFORE, TFS and TMCC hereby agree as follows:


1.
The rate of the Credit Support Fee stated in Section 2 of the CSF Agreement
hereby is changed from 0.06% to 0.12%.



2.
The above amendment has been valid on and applied from and after April 1, 2012.



As hereby amended, the CSF Agreement shall remain in full force and effect and
is hereby ratified and confirmed in all respects, and this Amendment shall be
attached to the CSF Agreement, as previously amended.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized representatives as of this 7th day of
September, 2012.




TOYOTA FINANCIAL SERVICES CORPORATION
 
TOYOTA MOTOR CREDIT CORPORATION
 
 
 
 
 
By:
/s/ Takuo Sasaki
 
By:
 /s/ Chris Ballinger
 
Takuo Sasaki
President and CEO
   
Chris Ballinger
Group Vice President
and Chief Financial Officer

 
 
 
 

--------------------------------------------------------------------------------